(1)
The next item is the continuation of the debate on the statement by the President-designate of the Commission.
– Mr President, ladies and gentlemen, in this legislative period, our Parliament has to take on a new role, one that is also prefigured in the draft of the constitutional treaty. It is generally said that this treaty will give the House new rights; on closer examination, it appears that this House gains a role for itself only when it can rely on an absolute majority of its Members in doing its job. That is particularly the case when it is engaged in making laws. Only if Parliament acts with an absolute majority does it play its part in the triangle of power formed by it, the Commission and the Council. Such, it is becoming apparent, is the constitutional reality in this House, and there are political conclusions to which we must come as a result.
In the past, it was all too often the case that Parliament was ground down between the Council and the Commission, for lack of any solid majority, and because either the Council or the Commission could play Parliament off against the other. For that reason, we are convinced that we in this House must, from now on, make the effort to take up a position and also accept our responsibilities. That presupposes political cooperation in this House. Looking at the relative strengths of our political groups, it is inevitable that even the two big ones will have to consider whether they can cooperate with each other, and, if so, in which areas. The fact is that, numerically speaking, that is the only way in which a majority in this House will come into being, and that is why we are presented with the unaccustomed sight of parties that, in their domestic, indigenous, national reality are as a rule the complete natural antithesis of each other – Socialists on the one hand, Christian Democrats and Conservatives on the other – attempting in this House to work together from time to time, which, in many cases, evokes misgivings back home.
Here, though, politically speaking, the natural order of things is different. I do not think we should allow the rules whereby we come to decisions to be subject to merely national considerations. We should possess sufficient self-confidence to make it clear that we have ways of coming to policy decisions that differ from the national, indigenous realities of our nation states. For that reason, we urge the need to attempt to establish solid majorities, for only then will Parliament, along with the Commission and the Council, be able to play a part in the triangle of power.
Mr President, ladies and gentlemen, Mr Barroso, as chairman of the Group of the Party of European Socialists, I must say one thing to you today. For ourselves in the PSE Group, the vote we are to have in a few hours’ time is not a chance occurrence. It is not an impulsive act. It is the result of a carefully planned hearing in which, Mr Barroso, we put a list of very practical questions to you which are of absolutely crucial importance to social democratic populations throughout Europe.
We did not spare you. We put some tough questions to you because we are serious about the issues on which we stood for election in the European Parliament elections in June.
Mr Barroso, we have listened with great care to what you have said to us. We have taken note of your answers, and I have to say today that you have used the right words. You have said what we wanted to hear but, even though the right words about solidarity, progress and security are important, they are not enough. They must be accompanied by practical and specific political content and focused action and by programmes that are politically binding and that the people of each of the European countries can use in their day-to-day lives.
Mr Barroso, we are concerned here with more and better jobs and with European cooperation that strengthens the social security that people feel is under threat. In an international context, we are concerned with cooperation that combines economic efficiency with social security and more jobs. It is not a case of first the one and then the other, but of both at the same time and in the same place.
As Portuguese Prime Minister, Mr Barroso, you in practice pursued the opposite policy to that which is fundamental to us in the PSE Group. We would therefore ask you again today, Mr Barroso, if, firstly, you are going to commit yourself to reforming – and I emphasise the word ‘reforming’ – the Stability and Growth Pact so that we obtain more and better jobs. Secondly, will you today genuinely commit yourself to pursuing the objectives we set ourselves and decided upon four years ago in Lisbon concerning progress in employment, social security, education and equality between men and women? Thirdly, will you genuinely ensure that European enlargement becomes a day-to-day reality for people?
Mr Barroso, we have the market. We do not have the policies. You have not so far provided us with clear answers. We are anxious to hear whether we are to be given them today.
Mr President, Mr Barroso, allow me firstly to congratulate you on your nomination to the post of future President of the European Commission, and allow me also to make a few comments on three points I believe to be important. Firstly, on the role of the Commission and the appointment of its President, secondly, on the common foreign and security policy and, thirdly, on diversity, subsidiarity and shared sovereignties in the European Union.
Firstly, the role of the Commission and the appointment of its President. For the moment, you have been nominated by the Heads of Government, by the European Council, and it falls to this Parliament, to this House, to approve your nomination, which will finally be ratified, together with that of the other members of the Commission, by the Governments of the Member States. With the new Constitutional Treaty, which will enter into force during these five years of your coming term in office, and also that of this Parliament, this issue is going to change, and it will be the European Council which, taking account of the result of the elections, will propose to Parliament the candidate to be elected President of the Commission, who will then be elected by the European Parliament. I believe this to be a step forward, although I do not yet consider it to be a decisive step. I would like to ask you, Mr Barroso, whether you believe that, with the new Constitutional Treaty, the Commission is really going to become a genuine executive government for the Union; whether you believe that, when the citizens vote in the elections to the European Parliament, they are truly going to feel that their vote is decisive and that with it they are going to be electing a President who will govern the Union over the coming years. We have had an entirely negative experience, because turnout has been extremely low. I believe this is because the citizens have not felt that their vote would achieve this.
Secondly, you hosted the meeting in the Azores which determined the invasion and war in Iraq. I would like to ask you whether, in your new post, if a similar situation arose, you would allow individual Member States of the European Union to take a similar decision without having first consulted the Council, without there previously being a common position amongst all the Member States of the European Union.
And thirdly, with regard to diversity, this Constitutional Treaty talks about the powers of the European institutions and also of the state institutions. It talks about the Union's exclusive competences and about shared competences, but there is real diversity within the Union which has not been considered: the stateless nations and the constitutional regions, which have competences which the central governments of the States cannot decide upon. What do you intend to do during your mandate to genuinely integrate the Union's true cultural and institutional diversity into the European Union?
– Mr President-designate, you are aware that my group has decided not to support your candidature. We have misgivings that you will be the Council’s man, somehow put there by the Council to weaken the Commission. It will be up to you to show that we are wrong and, as we are open-minded, we shall be quite ready to admit that we were wrong.
I should like to take the opportunity to underline three issues about which, if you are elected, we shall really keep bothering you. You said that being the Portuguese Prime Minister and the President of the Commission are two different things and, when you were the Portuguese Prime Minister, you said that if there should be a war between Saddam Hussein and the United States the choice clearly had to be the United States.
I would ask the honourable Members to be seated and to allow the sitting to proceed normally.
– Mr President, I am just coming to the point that justifies this demonstration, which for us is very important. I believe my fellow Members have the right to know – although I think most of them do already – why we chose to make ourselves visible like this to Mr Barroso.
Right now in the Council there are nine governments that are in favour of authorising the entry of new genetically modified organisms (GMOs) into the European Union; nine are against and seven are abstaining. This means that the Council is unable to express a position. Eighty per cent of public opinion is against GMOs. The current Commission has nonetheless decided to use its powers and systematically authorise new GMOs, with incalculable consequences for the quality of our products and for European agriculture.
Mr Barroso, we believe this is a very serious mistake. What is more, the current Environment Commissioner thinks it is unnecessary to label seed contaminated with less than 0.5% GMOs, thus contradicting the European Parliament’s position which was passed by a huge majority at the end of the last parliamentary term. Within a few years, then, all organic and non-organic crops will be contaminated.
I am very well aware that you are not keen on this topic, and you told us this quite clearly during our meeting by hiding a little behind the notes that the Commission and its staff had prepared for you. Even so, if you are elected, we invite you really to look closely at this matter; we ask you to be brave and open-minded enough to change the current Commission’s attitude. We ask you not to bow to the multinational lobbies or our Big Brother in the United States, because it is our Big Brother who wants to call the shots on these issues.
Mr President-designate, if I may I should like to return to the matter I was talking about before: the war in Iraq. I should like to ask you to give us some idea about the future in your reply. Unfortunately, when you came to see us, you did not succeed in getting beyond a complaint about your decision as Prime Minister of Portugal to support the war. I ask you, therefore, also regarding the relationship that the Commission should have with the United States, to tell us what political subject you, as President of the future Commission, have in mind for your relationship with the United States.
At the moment, we as the European Union have our own independent position on a number of subjects and I should like to know how you intend to act on foreign policy, particularly on issues on which we hold distinct views, such as Guantánamo Bay, the WTO and Kyoto, because your replies have been rather vague and come more from the Portuguese Prime Minister than from the future President of the Commission.
Ladies and gentlemen, no change can ever be brought about without constant and open consultation with the people affected by that change. Our absurd experiences in Central Europe of the exercise of power have been described both in Hašek’s novel ‘The Good Soldier Švejk’ and in Robert Musil’s ‘The Man Without Qualities’. It all began with the Habsburg monarchy, which was in some respects similar to the present-day European Union. During the peaceful seventy-year reign of Emperor Franz Joseph I, a committee was set up to search for a big idea for the monarchy. War broke out, the Emperor died, but the committee continued its work. It continued to search for a big idea whilst ignoring the views of entire nations. The situation has also changed for us. The old European Union has ceased to exist; the new European Union must be far more flexible, more cost-effective and more transparent to its citizens. I fear, however, that the Commission has up to now behaved and continues to behave exactly like the committee set up to glorify Emperor Franz Joseph I’s seventy-year reign of peace.
Karel Čapek said of the modern era that the end has been replaced by the means. We are preoccupied by procedures and become involved in trifling matters, but the end goal escapes us. I should like to ask our President-designate a question. How will the new European Union differ from the old European Union? What new forms of consultation with the public does the Commission intend to offer and, finally, Mr Barroso, what is your big idea for the new Europe?
– Mr President, ladies and gentlemen, I would like a different voice to be heard in this Chamber.
Our Independence and Democracy Group in fact challenges the very principle behind this system, which is a carbon copy of that in use in states and involves appointing the President of the Commission as if he were a Head of Government. The adoption of this system boils down to the European institutions functioning in exactly the same way as states, as if it were our common vocation, by means of this procedure, to inch our way towards becoming a state.
We call this system into question because we believe that the Commission cannot be anything other than a mere administrative college. We challenge the very principle underlying this appointment, along with the new Commission’s programme, in particular its twin objectives of Turkish entry into the European Union and the future adoption of the Constitution of a federal superstate. I would like to take this opportunity to say that there is a connection between Turkish accession and the future Constitution, which determines power and influence by reference to population size.
For all these reasons relating to the system, the principle itself and the programme of the new Commission, our group will be voting against Mr Barroso’s appointment.
Mr President, ladies and gentlemen, a major enlargement of the European Union took place just a few months ago. For recent entrants to the Union, Mr Barroso’s term of office will be the first full term of a President of the European Commission. This is a momentous event. Mrs Muscardini, our group leader, has already stated that Mr Barroso can count on our full support. I would like to assure Mr Barroso that he can also count on the full support of my home party in Poland, the Truth and Justice Party. It is through that party that I find myself in this august assembly.
The initial challenge facing Mr Barroso will be to ensure the consolidation of this new-look Europe of twenty-five Member States. That will be the first problem he must tackle. Of course, he will also need to ensure that the next group of candidate countries is ready for accession. Consequently, priority must be given to economic consolidation and to levelling out the differences between countries of the so-called Old Union and the New.
Two crucial issues spring to mind in this connection. Firstly, free market principles must continue to be upheld. This means recent entrants to the Union should not be subjected to political or practical pressure to change their systems of taxation. That would be unacceptable, when the existing systems can create better conditions for their economies than the higher taxes levied in countries of the Old Union.
The second economic issue arising is the budget. We cannot agree to cuts in the budget. This is because after allowing for standard budget expenditure, the funds remaining for aid to recent entrants would be inadequate.
Yesterday I referred to the concerns expressed on the subject of the Constitution. Clearly, these represent a further challenge for the next President of the Commission. In conclusion, I shall simply remind the House of Montesquieu’s assertion that respect for local legislation and traditions is essential for the efficient operation of a centralised body. Let us say ‘yes’ to mutual support and ‘no’ to centralisation.
– Mr President, on behalf of the independent Slovak members of the people’s party, the HZDS, I can assure Mr Barroso, that, as realists, we support his development plans, and particularly in science, research and education, a limiting factor, however, in the progress of the European Union is the rationalisation of the common agricultural policy, which is a highly challenging area in terms of budget.
The current common agricultural policy and the reforms to it are, alas, common only in name, since, for example, the common agricultural policy gives support to the original Member States of the EU in the form of direct payments several times greater than the amounts given to the new Member States. As a result, up to a third of the market for food products in the new Member States is accounted for by products from the 15 original Member States, despite the fact that the new Member States were, until recently, net exporters of foodstuffs. This common agricultural policy, by promoting lower levels of activity and production, significantly worsens the prospects for all of us as regards remaining competitive vis-à-vis third countries.
The new agricultural policy of the United States in particular is almost aggressively focused on development and expansion. At the same time, the US is already producing food at half the cost. After the next meeting of the WTO our position will be distinctly worse. We are therefore prepared, Mr Barroso, to support the kind of agricultural policy that, rather than provoking administrative battles within the European Union, will enable us to concentrate our efforts on growing competitively-priced food, our own common European Union food.
Mr President, on behalf of the Polish group within the Group of the European People’s Party (Christian Democrats) and European Democrats I would like to express our high esteem for you. The speech you made yesterday, as well as your address to our group, the European People’s Party, leave us in no doubt as to your ability to provide the strong leadership needed. From the perspective of the new Member States, you hail from a distant country. Indeed, your candidature fills us with expectation, because you come from a country that has undergone far-reaching structural changes, much like our own. Your candidacy does bring certain questions to mind, however, which I shall now put to you.
In theory, enlargement has been successfully accomplished. In practice, reintegration is still not a reality. This seems to be the greatest challenge for your term of office, Mr Barroso. Europe was torn apart at Yalta. Will healing those wounds be a priority for your Presidency? That is our first question.
You have two major tasks before you, Mr Barroso. One is to uphold, nurture and develop European solidarity in its political and economic dimension. The other relates to the Eastern dimension, which is a new dimension for the European Union. This leads me to the next question. Do you intend to do all you can to persuade the Council to make adequate provision for the additional tasks of properly integrating the new Member States into the body of the Union through the allocation of funding in the 2007-2013 Financial Perspective? The new Member States must be given the opportunity to make up for lost time. Social and economic cohesion policy needs to be fostered too.
As you rightly pointed out yesterday, Mr Barroso, it is not possible to have more Europe for less money. This latest enlargement was done on the cheap. There can be no question of making further savings. Any cuts would deprive the poorest countries in the Union of the opportunity of catching up in terms of development, an opportunity that was enjoyed by Spain, Greece, Portugal, Ireland, southern Italy and the eastern German
Unfortunately, the amendment to the Constitution agreed at the European Union’s June Summit enables wealthier countries to block budgets they disagree with. Hence my next question to Mr Barroso. Will you retain the Prodi Commission’s proposal for 1.24% of GDP as a basis for calculating the budget?
We are also concerned that the principle of solidarity has been linked to proposals for harmonising corporate taxation across the Member States. We cannot agree to this if it means putting pressure on recipient states by threatening them with the loss of structural funds unless they raise their already high taxes. We call on you, Mr Barroso, to defend the fundamental principle of fiscal competitiveness between the Member States. We believe this would be the best way to keep faith with the Lisbon Strategy.
I shall now turn to the second task, namely the Eastern dimension. We look to you, Mr Barroso, to ensure guidelines are consistently adhered to, and to defend the related financial neighbourhood instrument. The Union’s commitment must be conditional on beneficiaries respecting human rights and the principles of the rule of law. We hope for substantial developments in the Union’s Eastern policy. Nonetheless, such a policy has to be demanding, rather than permissive. After all, our aim is to change for the better the lives of millions of people in the Mediterranean Basin, Ukraine, Belarus, Moldavia and Russia.
The Portuguese have long been renowned as great mariners. The European Union is now setting sail to the east. We trust you will have a firm hand on the wheel, Mr Barroso, as you steer the European Union’s course through those uncharted waters. Good luck.
– Mr President, over the next five years, the European Union needs to strengthen its institutional and democratic functions. It needs to implement an efficient development policy which targets full employment and it needs to guarantee social rights and regional and social cohesion. It also needs to be able to speak to the world with one, strong voice as a force of peace and cooperation.
Mr Barroso, you are the President-designate of the European Commission, but the policy which you exercised as prime minister and your statements yesterday before the European Parliament do not convince us that you can respond to these priorities. When you visited the Group of the Party of European Socialists yesterday, you told us that you are not a technocrat; you are a politician who makes political choices. We today are making a political judgment of the economic policy of your government, which led to a dramatic drop in development and social spending and to unfortunate economic results in your country. We are making a political judgment of your stand on the war in Iraq, your identification with the choices made by the United States and the famous meeting in the Azores. We are making a political judgment of your choice to support a war without a United Nations resolution, causing a schism within the European Union. We are also making a political judgment of the lack of self-criticism in your speech today, now that it has been clearly demonstrated that there were no weapons of mass destruction in Iraq.
The question that I should like to put to you, as President-designate, is this: how do you believe you will respond to these major priorities of the European Union through vague proclamations when your policy, all these years, has constantly served different perceptions? We believe that the vote for the nomination of the President of the European Commission is a political vote; it is a vote which relates to the European priorities we are setting for coming years. That is why we are not persuaded by your political pronouncements and we are against your nomination.
– Mr President-designate, my colleague Marco Pannella and I will support your appointment and we will do so primarily for institutional reasons.
We believe that only a Commission with strong parliamentary support can perform its role, which must first of all, as the Treaties themselves state, be the result of a strong connection between Parliament and the Commission. This is a natural alliance for anyone who believes in the evolution of Europe’s institutions. Please allow me, however, to offer a comment and a recommendation for what I hope will be strong parliamentary support.
First, you remarked on widespread Euro-apathy throughout Europe, as shown in the recent elections. In my view, this Euro-apathy is precisely the consequence – the other side of the coin – of the apathy of the European institutions and European leadership, starting with ourselves, starting with the fact that nearly all of us campaigned on national issues, starting with the fact that we ourselves, you yourselves, the leaders of Europe themselves very often give the impression of an introverted, frightened, often paralysed Europe, a Europe that prefers to deny problems rather than tackle them and accept the associated responsibility, risks and consequences. Without risks, leadership and responsibility, I wonder how we can have citizens who are passionate about Europe when, in the vast majority of cases, we are not passionate ourselves.
Lastly, I put an important political request to you. You have obviously mentioned the need for an agenda for prosperity, stability, solidarity and a Europe that promotes peace and stability. I am quite sure that nobody would want an agenda for poverty, war, instability and so on. The problem, in effect, lies in the means. We Radicals are convinced that even prosperity, peace and stability make no sense and cannot be achieved without a strict, clear and coherent agenda to promote and support the rule of law, democracy, freedom, and civil and political rights, not only for the 400 million European citizens but also for the people of the whole world, starting with the world close to us.
It is up to you and us together to express this deep-seated conviction that there is no development without freedom, there is no peace without freedom, and there is no stability without the rule of law. This is Europe’s identity. We are not a religious project or a geographical project, but we are a political project based on the rule of law. I believe this is what we should be promoting, with strength and leadership.
– Mr President, ladies and gentlemen, having listened to Mr Barroso with a great deal of interest, both here and in his hearings before our group, that of the Greens and European Free Alliance, my opinion of him has not changed. I am still not satisfied, as you, Mr Barroso, have not responded to our questions concerning REACH, for example, which includes among our policies a bold policy on chemical products, or to our questions concerning comitology, a barbarity according political power to the Commission and not to the representatives of the people, namely ourselves.
As you will have gathered, the Greens do not accept a system that involves electing Europe’s future head by pulling a name out of a hat at the last minute.
Mr Barroso, much as I, of course, appreciate your willingness to take up the cudgels in the European cause, it really is stating the obvious to say that this House is largely pro-European. It is on the project that our opinions differ, and by your project I am not convinced. You headed the delegation representing the Council in Rio. I was there too, Mr Barroso, and I do not feel that, since then – and it was fourteen years ago – you have taken on board the facts that justify a radical change of course on development matters.
I get the impression that you are not convinced that climate change calls into question our model of growth; that global warming will have indescribable consequences for Europe’s economy and the world’s; that the energy crisis risks dragging us into conflicts right up to our own – at present peaceable – borders, if petrol runs out, which the Hubert’s peak theory confirms that it will; or, finally, that there are immeasurably more victims of environmental disasters than there are of terrorism, unacceptable though that latter figure certainly is.
It is the winner of our own Sakharov Prize, Mr Kofi Annan, who has highlighted these facts. By their lack of interest in the latest European elections, our fellow citizens have shown that the EU is not bringing to pass the European dream that we promise them. Your project is not equal to dealing with what is at stake for Europe and the world, or to making our fellow citizens’ European dream a reality.
Which would you rather believe: a promise of independent relations with the United States or the fact that the candidate was photographed in the Azores with the leaders who decided to go to war? The importance you attributed yesterday to social, environmental and cultural issues or your acknowledgement that when you were Prime Minister the important was never regarded as urgent? Your praise for the Community method or the fact that governments including London, Bonn and Madrid have been giving precise voting instructions to their Members? In two hours' time we shall see whether the electorate can be convinced that democracy is a system under which those who lose elections in their own country can win them in Strasbourg. We shall see what wins the day – fine words or having the courage to accept one's responsibility.
Madam President, my party cannot support the candidature of the President for the institution because we do not support the institution over which he desires to preside.
My constituents do not doubt the authority or the legitimacy of this democratically elected Parliament, but they do not wish to be governed by it. They want to be governed by their own people in their own parliament – and they will be during the lifetime of this Parliament. Believe me.
For the same reasons we – and they – do not wish to see the Constitution enacted because they see it as based on obsolete economic and political theories of the 1950s, of the fear of war and an outdated threat of communism. They see it as creating a Europe that is inward-looking, that is bureaucratic, that is restrictive, whereas we should be creating a Community that is innovative and outward-looking, that reaches out to the rest of the world, that is flexible and democratic. That is not the institution that we are creating here in Europe today and we wish to have no part of it. We will not support it. My constituents do not want to see the creation of a federal state called Europe. They want to be governed by their own people in their own parliament. They do not wish to give their destiny, their independence and their sovereignty to a group in Brussels, or indeed in Strasbourg.
Some 20 years ago Mrs Thatcher went to Fontainebleau and said: 'I want our money back' – and she got some of it. We want our country back and, believe you me, we are going to get it.
You naturally have the right to use the time available to you as you wish. However, you well know, as we all do, that Irish is not a working language of the Union. Therefore our colleagues and Mr Barroso could not understand what you said, although it sounded very nice.
You can work towards having Irish as a working language of the Union. We will see how successful you are, along with our colleague who spoke Catalan yesterday, or my German colleagues who speak Sorbian.
Madam President, we made arrangements that Irish would be interpreted. It is a Treaty language and it should have that status. I am very disappointed that those arrangements were not made and that this is the attitude of this House or its services. I will speak English when I have to, to explain, but my own language comes first.
I appreciate that, but at Council meetings the Irish Government will have to try to make Irish a working language, alongside English. It is not a working language at the moment.
– Madam President, ladies and gentlemen, as a non-attached MEP from a small Member State like Austria, one cannot avoid a feeling of total powerlessness when this House takes important decisions about who is to do what job, and of having absolutely no influence over them. It is well known that the election of the President of this House was organised beforehand behind closed doors, and the same is equally true of the election of the President of the Commission.
I nevertheless want to ask the new President of the Commission, who is evidently already firmly established, as a matter of urgency, not to overlook the views of the broad majority of EU citizens on what will be one of the most important issues of his term of office, namely that of the accession of Turkey to the EU. In my own country, Austria, before the European elections on 13 June, people were more or less clearly promised that Turkey would not be joining the EU, as it was not a European country and was not ready for Europe. Negotiations with Ankara are now to be set in motion, and it is reported that you, Mr Barroso, have declared yourself to be in favour of Turkey’s accession. In Austria, at any rate, people feel they have been duped about this important issue; they sense that Turkey’s accession to the EU is yet another done deal, and that whether or not they are in favour of it is quite irrelevant. That being so, we in this House cannot be surprised that there is growing disenchantment with Europe in every corner of the EU, whilst you, Mr Barroso, speak in terms of a few people being sceptical about Europe and many being apathetic about it, which is much more dangerous. This Euro-apathy will become rejection of Europe if we go over the public’s heads in this way. Mr Barroso, I urge you, in future, to fight for a citizens’ Europe, to listen to public opinion, and that includes where Turkey is concerned.
Madam President, in his speech yesterday, the chairman of the Group of the Alliance of Liberals and Democrats for Europe compared the project of European integration to a pilotless aircraft. That reminded me of an anecdote from the chess player Bobby Fischer, who has recently been in the news as a result of his arrest in Japan. One day, the chess player’s teacher wished to teach the champion a lesson and, with a swipe of his hand, threw all the pieces from the chess board and said: "Now, with the board empty, invent the great move".
Mr Barroso, to see the end before beginning and to see what cannot be seen, is an ability which, in politics, is not within everybody’s reach. Many of us in this Parliament hope that you have a political vision for the European project and that you can set the course for it. There were things that I liked in your speech yesterday, such as when you spoke of a strong, political and credible Commission which must be based on the great wealth of resources represented by the Commission’s officials, who must be motivated and enthused.
In my opinion, this project must be carried out with the emphasis placed both on its internal dimension – the internal market and economic and monetary union – in line with the Lisbon process, and its external image, so that the Union may carry weight on the international stage in line with its economic, financial, commercial and industrial weight.
Mr Barroso, the European Commission is rather more than the honest broker you referred to in your speech yesterday, or the . Contrary to what has been said this morning in this House, the Commission is not an Aeropagus for stateless bureaucrats, but a key and fundamental institution to the project of European integration, the political driving force behind the project and the promulgator of its advances. I therefore very much agree, Mr Barroso, with your comment to the effect that the Commission must restore that positive collaboration with this Parliament and that harmonious partnership between Parliament and the Commission which has led to so much progress in the project of European integration.
We therefore want a strong Commission, with a strong Parliament which controls it democratically, which invests it, which legitimises the project of European integration, which debates, which rejects, which ratifies and which rectifies.
Mr Barroso, we hope that, on this occasion, a large majority of this Parliament ratifies the European Council's proposal – because you deserve it and your career bears this out – to appoint you as President of the European Commission.
Madam President, President-designate Barroso, I note that Mr Barroso declared his support for the Lisbon Strategy. He stated that it is supported on three pillars economic, social, and environmental. I note too that Mr Barroso failed to mention the reasons why the Lisbon Strategy has not yet been satisfactorily implemented. A number of politicians and economists believe one of the main reasons for this failure is that implementation of the strategy requires unpopular political decisions to be taken.
Are you prepared to take the necessary unpopular political decisions, Mr Barroso? I would also like to ask how you intend to persuade the Member States to take such decisions. I hope you will provide a detailed response, as rather too many general statements have been made in the House today.
Turning to a second issue, you said that one cannot have more Europe for less money, Mr Barroso. As a representative of Poland, I fully agree with you on this. Nonetheless, we are all aware that several Member States are strongly opposed to increasing the Union’s budget. Indeed, they actually advocate cutting it. I should like to enquire how you intend to act on your slogan ‘More Europe’, Mr Barroso. How do you plan to go about influencing those particular Member States and convincing them to agree to increase the Commission’s resources? Only then will it be possible to make economic and social cohesion a reality, and bridge the income gap between old and new Member States.
My third concern is the recent infringement of the rules of the Stability and Growth Pact. This caused alarm in certain Member States. They felt others were infringing jointly agreed rules in order to promote their own interests. It also undermined confidence in the European institutions. I should like to ask you, Mr Barroso, whether you are prepared to insist on compliance with fiscal policy within the European Union. I should also like you to state which instruments you plan to use for that purpose. In particular, do you intend to modify the Stability and Growth Pact Mr Barroso, and if so, how?
Madam President, I wish to begin by expressing my pleasure at speaking for the first time in this Chamber as a Member of the expanded Group of the Alliance of Liberals and Democrats for Europe. I am extremely pleased at this development.
Mr Barroso, I admit I was somewhat prejudiced before I heard you. You were appointed through a process of rather squalid intergovernmental bargaining, which was not very impressive. I was not keen on your enthusiasm for the Iraq war, which I regard as misguided and illegal. However, I have been favourably impressed by your presentational and communication skills and your clear attachment to a successful Europe and a strong European Commission. I am also impressed by your assertion that you intend not to be beholden to the Member States and in particular that you do not want super-Commissioners. I will therefore vote for you.
However, I am wondering how consistent and truly reliable you will prove. For instance, you say you will strive for eight or nine women Commissioners, which, of course, I support. But what will you do if the UK insists on appointing Peter Mandelson, France Jacques Barrot, Germany Günter Verheugen, and Italy Mario Monti? What will you do if the smaller countries say that, as you have failed to change the gender of these big boys, why should we carry out the sex-change operation? Everyone wants gender balance in theory, but finds a pretext to fail to deliver it in practice. I wish you every ounce of conviction and determination on this issue, but I will watch with interest to see the outcome.
I cannot quite marry your concern for women with what is happening in Portugal, where some women are being prosecuted for carrying out abortions. In a situation where the Bush administration has withdrawn funding for international organisations on women's reproductive health if they even include abortion advice in their functions, it is crucial that the new Commission carries on the work led by Poul Nielson of substituting EU funding for the American cuts. This means standing up to George Bush. I hope we can rely on you.
Secondly, I worry that you will be all things to all people. You describe yourself as a centrist, a reformer and a Social Democrat, but you belong to the conservative group. You somewhat remind me of your mate Tony Blair. I am not sure in what political direction you are really heading. Pragmatism has its virtues, but we need to know the hard political choices that you will make when the chips are down and the principles that you will not compromise on.
Lastly, I hope we can rely on you in the field of civil liberties and human rights. Your compatriot, Mr Vitorino, did a great job and, on the whole, struck the right balance between freedom and security. However, there are ever-increasing pressures to sacrifice personal freedom to the quest for security, to compromise our humanitarian obligations to refugees and to fail to integrate legal immigrants.
The European Union failed to take a united stand on Guantánamo Bay. I hope we can rely on you to prioritise civil liberties and human rights in the future.
– Madam President, the reasons why we shall be voting against the candidature of Mr Barroso are very simple.
We find ourselves in a rather paradoxical situation. We have just had elections in which practically all the governments were defeated, not because the citizens did not understand or were not informed, but because there was mass protest at decisions such as those on the war, some of which Europe made itself and some of which it did not oppose. What we have here is a protest at liberalist policies, deep social malaise and a social, economic and environmental crisis, all due to the failure of these liberalist policies, starting with the Stability Pact and the privatisations.
A certain approach to European integration is in crisis, and rhetoric is not enough to resolve this crisis. In view of this, there is swing to the right, to conservatism, and an attempt to propose a philosophy of compromise in the name of so-called governability, which means taking a position between bureaucracy and governments without facing up to the problems.
We, however, take the opposite view, that Europe needs a change inspired by the movements demanding rejection of the war, social policies, democracy and citizenship through residence. Frankly, these are all things that Mr Barroso does not represent.
Madam President, our group’s Dutch sub-group is contemplating backing Mr Barroso’s candidature despite our constitutional reservations. The reason for this is that he, during his visit to our group, underlined a number of our policy priorities. Like us, Mr Barroso values good solid relations with the United States. During this time of global threat and terror, close cooperation with Washington is preferable by far to a European policy that aims to compete with the United States. We are also pleased with the attention Mr Barroso gives to the family as the cornerstone of society and his striving towards solid financial economic policy within the Union. With the near future in mind, we would like to commend two important matters to Mr Barroso’s attention.
First of all, we would ask the European Commission to take an objective approach to Turkey’s possible accession, which is a politically sensitive issue. This autumn’s progress report should therefore be based on the factual situation in Turkey, and not on the positive attitude of a few Heads of State and Government in the Council.
Secondly, we would ask Mr Barroso’s attention for the Palestinian Authority’s serious loss of authority. We expect from him, and from the Commission, as much support as possible for the urgent reform of this Palestinian Authority, which is a necessary stepping stone if we are to have the prospect of a real peace process in the Middle East.
(Ladies and gentlemen, Mr Barroso, whilst listening to you, I was pleased that you referred to the significance of the justice and security package. Therefore I should like to address current issues related to European security. Mr Barroso, you will have to give due consideration to the fact that the European security policy has, unfortunately, been too slow in meeting its objectives. Europe's real military and crisis management capabilities are still insufficient. It is important that you realise this. There is no need to convince you that twenty-first century asymmetric and transnational threats are not just illusions, but a reality. Despite what we may hear here about the coalition forces involved in operations in Iraq, one must remember that until such time as Europe's military capabilities and security instruments have reached the necessary level of effectiveness, it is important to maintain the existing EuroAtlantic link, by improving Europe's cooperation with NATO. Countries still need to be encouraged to allocate adequate resources for European security needs. An effective exchange of information and trust among countries must be ensured, which would guarantee timely European counter-terrorism operations. Thank you for your attention. I wish you every success.
– Mr President-designate, ladies and gentlemen, I represent men and women in our continent who hope for a political Europe that is free and independent of the geopolitical and geoeconomic interests of the United States today and of anyone else tomorrow.
We hope for protection for our markets and the products of our agricultural, industrial and service sectors, which are threatened both by imports from outside Europe and by relocation. This is the result of financial and economic globalisation, against which few have so far raised the arguments of sovereignty and identity, first for our nations and then for Europe itself.
We hope that demographic and family policies will be developed within a broad framework of social protection. We hope that policies that threaten job security and thus the individual’s livelihood will be scrapped. In order to have a strong, credible and independent Commission which can, as you have stated, interpret the needs and expectations of what has to be a social and cultural Europe, it is necessary to work towards everything I have mentioned and thus aim at introducing economic policies that revise the Stability Pact.
That does not come across in what you have already announced, in your actions or in your intentions. We shall vote against your Presidency because the policies you pursue and represent have already shown themselves to be Atlanticist and hyperliberalist. On a number of occasions you have publicly supported US policies and have come out in favour of a further transfer of powers from the Member States to the Union, a Union that will centralise and manage the future of the peoples of Europe without regard for traditions or identities. Moreover, you are in favour of enlargement to include countries like Turkey that have nothing to do with our culture or history.
We shall therefore vote against this Presidency, which represents policies favouring the interests of the banks, global finance and countries whose interests and policies are at odds with those of the nations of Europe.
– Madam President, ladies and gentlemen, we welcome Mr Barroso as a dynamic representative of the Europe which we all envision for the twenty-first century, of a Europe whose main objective will be to meet the expectations of the people, by bringing different countries together in a common ambitious future, in which there must be smooth cooperation between the twenty-five countries today and, later, between more members following their integration into the European Union.
We welcome his assurance that the confidence of European citizens in Europe and how it operates will need to be strengthened. The objective of us all must be for Europe not to be an abstract concept, but to be experienced by the citizens and to express them. Following enlargement, the primary objective of the European Union is to ratify the Constitutional Treaty, which will confirm the agreement of the people to a Europe in federal form, and to create the preconditions for it to make fast strides towards a single foreign policy and security policy.
In this new era, European citizens are demanding support for diversity and, at the same time, participation in an even more democratic future, which needs to provide a feeling of security and prosperity. It is our common conviction that democracy is strengthened through criticism and I am certain that Mr Barroso will, with our support, accept this position also. The Lisbon process includes both development and the strengthening of knowledge and technology, together with social cohesion, environmental sustainability and strengthening Europe by creating employment conditions and equal opportunities. We shall monitor exactly how these will be adhered to. We shall also monitor the emphasis which we are certain will be placed on dialogue between cultures.
We believe that Mr Barroso will, of course, be the leader of the European Commission. However, his familiarity with issues relating to southern Europe doubtless gives him an awareness of the problems which these countries experience. We shall contribute towards creative relations between Parliament and the President of the Commission, so as to safeguard constructive cooperation the two institutions. I am also convinced of Mr Barroso's capabilities and of his awareness of the huge responsibility which he is undertaking. That is why I wish him every success.
Madam President, Mr Barroso, I have just come from the Swedish Parliament where, in the last ten years, every other politician has been a woman. Here in Parliament, there are all too few women, less than a third. The Commission and other EU institutions have so far had far too few women. Half of the electorate are women who, in many cases, are also doubtful as to what the EU can offer them. The Group of the Party of European Socialists here in Parliament always looks nowadays at the proportion of women.
I turn now to my question. If you are elected, Mr Barroso, how many women will there be in the Commission? What policy on gender equality will you pursue? Will women be included in the partnership you talked about? In one speech, you talked about having ‘more women in the Commission’. That is much too vague and woolly. How many women do you aim to have in the Commission?
– Madam President, Mr Barroso, as a left-wing MEP, I shall vote against you, because I want a Europe which does not act as Mr Bush's delivery boy, as you did in the Azores, because I am against your neo-liberal policy in Portugal and, furthermore, because I refuse to allow the European Parliament to simply ratify the orders of the summit.
As a Greek MEP, I should like to thank you for hosting the recent football championship in Portugal, congratulate you on the dignity with which you accepted the outcome of the final match between Greece and Portugal and wish you the same dignity in coping with the European Parliament's votes against action by the European Commission.
As a left-wing Greek MEP, I should like to invite you to the Olympic and Paralympic Games in Athens. My group is organising a meeting for people with disabilities on the 24 September. We shall expect you there so that you can tell us what you intend to do and if you will be applying a Community directive. You will be perfectly safe, because thousands of cameras will be watching you, as will ΝΑΤΟ.
Mr Barroso, we are voting against you and we shall be waiting for you in Athens.
Ladies and gentlemen, Mr President-designate of the Commission, Dr Durão Barroso, I wish you good luck. A success for you will be a success for Europe and we need and want every success for the Europe to which we belong. Graham Watson put it very well yesterday when he used an aviation metaphor and said that when we look into the cockpit we do not want to see that there is no pilot, or that the pilot is confused, weak or disoriented. We are looking to you, we have heard you request this House's endorsement and we have every confidence that this pilot will have a firm hand on the controls.
You told us that you want an independent Commission. That is the kind of partner this Parliament needs. You told us that you want a Europe based on solidarity. Those of us who subscribe to the European project know that is a sine qua non. There is no future for the European project if we cannot strengthen its identity as a common project, without emphasising the sense of ownership and without a clear and effective policy of economic and social cohesion. You told us that you want a Europe that is more than an internal market, one that is a Europe of citizens. That is the same Europe that we want to help to build, a Europe that is not limited to its economic dimension, but a Europe of citizens – a people's Europe.
We appreciated what you said in your address yesterday about unemployment and job creation, about combating inequality and about security. I know you and can bear witness to your humanist approach and to your support for the values of the rule of law, but it is important to emphasise that we live in uncertain times, in times when there are quite rightly calls for increased security. Nevertheless, we must avoid exaggeration or fanaticism when it comes to security. Yes, we want greater security, but we cannot accept that it should suffocate freedom. When security stops being an instrument for defending and maintaining our freedom, it turns into tyranny.
When it comes to implementing SIS II – the second generation of the Schengen Information System – as regards border controls and in the areas of asylum and migration, but also as regards judicial and police cooperation, a great deal still remains to be done despite the enormous progress made over the last five years in creating an area of freedom, security and justice.
Mr President-designate, I was pleased to hear you calling for a close positive relationship with this House. The history of our Community records that progress was always made when this relationship was at its most focused. It is a fact that in the history of Portuguese democracy you have been the Prime Minister who has made the most important contribution to parliamentary debate. I would also like to see you become the President of the Commission closest to the European Parliament, Europe's democratic assembly, in the history of our institutions. Let me say one last word about the recent elections: the increasingly low turnout is a symptom of a distance between the public in general and the European project, a distance that we must fight. There is also a great deal to be done in this respect in terms of combining the forces of the Commission and Parliament. There is an urgent need to change the way we communicate, inform and educate. I was pleased to hear you saying yesterday that Portugal may be on the edge of Europe geographically speaking, but that it is nevertheless at the heart of Europe. It will therefore be for us to ensure that our citizens take Europe and this common project to heart.
– Mr President-designate, I should like to put two issues to you, to which I would be grateful for a reply, or a less vague reply at least.
The first concerns information. As you know, the Constitutional Treaty, which is to be signed in Rome on 29 October, clearly states the value of pluralism of information. In addition, on 22 April this year, the European Parliament adopted an important resolution on the risks of violating freedom of expression and information in the European Union. Paragraph 77 of this resolution calls on the Commission to submit a proposal for a directive to safeguard pluralism and the media in Europe, and paragraph 78 invites the Commission to submit proposals to ensure that members of national governments cannot use their own holdings in broadcasting companies for political ends. I would be very grateful if, in your reply, you could specify first of all whether you agree with the content of this resolution and, if you do, how soon you intend to make a start on the measures requested by this Parliament.
The second issue concerns Iraq, a country that I have known well since the Gulf War in 1991. I would like to point out that the split in Europe over the Iraqi question was a serious weakness for the supporters of multilateralism and peace, two words that you used in your speech yesterday. I believe great energy and determination are needed once more from all the European institutions so that this weakness can be overcome as quickly as possible. Since this matter was not dealt with clearly enough in your address, I should like you to explain what concrete initiatives you intend to adopt in order to achieve a common European position in favour of peace and to ensure that Europe plays an important role and maintains an active presence in the process of reconstructing civil society and democracy in Iraq. I came back from Iraq two weeks ago and I can tell you that the Iraqis have just one message to give: we want Europe more and we do not want to be left alone just with the Americans.
Madam President, firstly, I should like to wish Mr Barroso good luck in the forthcoming vote and with the work on creating an agenda for the reform of Europe. I believe it may be said that we now have a better Europe than ever, thanks to the European Union. That development towards freedom, democracy and states governed by the rule of law that we have been able to see in so many countries in recent decades could not have happened without the European Union. I think it important to say that today, because there are many who have maintained the opposite when it comes to Europe’s ability to contribute to freedom and peace.
The challenge now is also to make the European Union better. It is about creating a momentum for competition and growth and creating a clear political will. One of the first and most important tasks for the President of the Commission is to ensure that no one experiences the economic growth in the new Member States as a threat to the old Member States. On the contrary, the development of the former is an asset for us all and will help bring vitality to the European economy. This emphasises both the need for, and the possibility of, an agenda of reform in which, I believe, the President of the Commission, together with other political leaders, must be courageous enough to dare to confront the political, economic and structural problems we have in Europe. The task is not to prevent change through regulations but to create an openness to the new that will give us new strength and new ideas in Europe. In that respect, it is important for the Lisbon process to enter a new phase because, not having led to the required changes, it has not worked. Both the Member States and the European Union must now do something that will take Europe forwards.
I want to address another matter: that of the Middle East and the European Union’s foreign policy. If the EU cannot contribute to freedom and democracy in the dictatorships of the Arab world, then we are also undermining the chances for freedom and peace of both Palestinians and Israelis. The Palestinian Authority’s collapse into terrorism, lawlessness and corruption, which we have been able to follow in recent days, is an expression of the fact that the surrounding world has not been sufficiently vocal in asserting the Palestinian people’s right to representatives who respect the rules of democracy and of societies based on law, – rules relating, for example, to the lives and worth of other people. This must be an important task for the European Union.
Finally, I want to state that we are today seeing genocide taking place in the Darfur region of Sudan. A crucial test for the European Union will be that of creating sufficient political capability and will to do something about this. Too many times have we said that such things must not happen again. Now, they are, in fact, happening again. Let us now make sure we acquire the power to arrest this trend.
– Mr Barroso, you have not convinced us. On Iraq, for example, you say that you want to turn the page and look to the future. That is easy to say; in that case, why have you not withdrawn your troops from Iraq? Why is it that we do not, today, have a clear plan put forward by you? We know perfectly well that it was your commitment to this war and your close links across the Atlantic that gave you the edge over other centrist candidates such as Mr Verhofstadt, for example. How are you going to change your image?
Mr Poettering supported you by telling us, yesterday: ‘Mr Barroso does not change; he was the same when he was leader of the opposition, the same when he was a minister’. So, no doubt, you will not change if you become President of the Commission, and that is what frightens us. You are a clever man who can rise to an occasion, but you are not –unfortunately – a man of convictions, although it is convictions, along with actions, that are needed if the citizens of Europe are to regain trust in Europe and in its institutions. Today, your actions do not speak in your favour.
– Madam President, ladies and gentlemen, Mr Barroso, allow me to highlight three matters: respect for national cultural treasures, gender equality and the fight against poverty. I am absolutely delighted that you have pointed out the importance of the multifaceted and rich national, regional, cultural, linguistic and political traditions of the Member States.
The democratic structure of the new Europe requires the trust of its citizens and respect for the principle of subsidiarity. We all know that the citizens of the Member States currently view with apprehension the European project as a process of centralisation being driven by the Community institutions. I call upon you, Mr President-designate, to work for the decentralisation of these institutions. A declaration of the Slovak parliament, adopted as early as January 2002, emphasises in this respect the sovereignty of the Member States of the European Union in cultural and ethical matters.
One thing that has so far failed to become established in the European structure is gender equality. I note with pride that women are performing important jobs in a responsible manner and are bringing to life an inter-generational network of solidarity. When women are fully able to utilise their abilities, they will be able to influence in a positive way both the organisation and the understanding of a society of all citizens. Women give priority to the basic values of the actual human being – truth, justice, love and freedom. They must be encouraged to promote these irreplaceable values in their family and professional lives.
I should also mention the role of women in childcare, in looking after people with disabilities and the elderly, and women refugees, who, despite their own suffering and problems in hopeless situations, get involved in helping people who are suffering even more than they are. Protecting women from every new form of poverty is an essential condition for the real accomplishment of gender equality.
Mr Barroso, even though you did not mention it in your address, you are surely aware of the importance of the fight against poverty, which is a key problem for the Member States. Poverty is a violation of human rights and destroys families. I call upon you to take part actively in celebrating the International Day for the Eradication of Poverty on 17 October. The slogan of this international day, “Where people are condemned to live in poverty, human rights are violated”, has often been quoted in the European Parliament. So joining forces in order to ensure that these rights are respected is our sacred duty. Mr President-designate, you have proposed a positive alliance between the Commission and Parliament, so please come and meet those Members who are members of the “Comité Quart Monde Européen”, the oldest cross-party group in the European Parliament and one which has given voice to the hopes of the poorest families in Europe since 1979.
Mr Barroso, on behalf of the Members from the Slovak Republic I wish you every success in your work at the head of the European Commission. Thank you.
Mr Barroso, our group chairman, Mr Schulz, stated here yesterday that we have asked a few questions in the group, that we have received a response from you to some, but that a whole host of questions remain unanswered. One of those questions is certainly that in connection with the Stability and Growth Pact. What do you intend to do to achieve more growth in Europe? We are lagging behind in terms of growth, and if there is no growth, then there are also insufficient jobs. We do, of course, have the Stability Pact, which is an important instrument for the Union’s economic policy, but this Stability Pact should also become a real growth pact, and must be complemented by one. It is not simply by telling us that you will interpret this Stability Pact with the future in mind that we can develop towards a real growth pact. Are you thus prepared, in the assessment of the Member States’ expenditure, to give specific consideration to expenses in the areas of growth and employment promotion ?
– Madam President, Mr President-designate of the Commission, it was a joy to listen to your inaugural speech: we could hardly have found a more expert and competent candidate. Mrs De Keyser observed that you are a skilful exploiter of situations. That is just the sort of President of the Commission we need: someone who can take advantage of any situation and exploit windows of opportunity when they are open. We need an independent, autonomous and dynamic President of the Commission. I believe that you are just that person. I am pleased that you come from a small Member State. I would like to reassure my fellow Members that in Mr Barroso we will have a strong President of the Commission, someone who will also be capable of listening to Parliament. There has already been evidence of that, during last week’s hearings, when you assured us that you would be a President for all Europeans.
It is important that the result of the European elections is reflected in the choice of President of the Commission, just as we in the Group of the European People’s Party (Christian Democrats) and European Democrats have called for. Ours are not just empty words: we talk openly about our aims, and we realise them, as we have now also done in this case. I am convinced that the Council’s unanimously chosen candidate has excellent potential for playing a strong role as President of the Commission. The independently-made choices of Commissioners are a good start in that respect. I also believe that during your term of office you will develop transatlantic relations further, which are so important for us Europeans.
Another of Europe’s major challenges is the speedy ratification of the Constitutional Treaty in the Member States. This must be the joint top priority for all of us Europeans who love Europe and our own countries. We must increase our competitiveness, in order to increase employment and improve the economic situation. Without that, we cannot ensure a prosperous and secure Europe for all its citizens. A viable and effective Internal Market plays a key part in this. Since 1993, thanks to the liberalisation of the Internal Market, we have created more than 2.5 million jobs and more than EUR 800 billion in extra reserves for the people of Europe. There is no alternative to the liberalisation of the Internal Market. For example, the Financial Services Action Plan has created a European financial internal market, which will boost the efficiency of the market and create more growth.
There has been much talk about a citizens’ Europe, and that is certainly something worth aspiring to. How might we achieve that? The credibility of Europe depends on how its citizens feel about the activities of the Union. Let us make decisions at European level only in those matters where decisions at European level have clear added value for European citizens. Our citizens now appreciate the single European currency and the notion of freedom of movement, both of which provide justification for the whole Union.
In future, we could even operate on a principle of less regulation and more effort in the implementation and monitoring of action. The Commission, which controls this implementation, can of course help the Member States in distinguishing the wood from the trees. The Commission needs to use its increased personnel resources to improve the implementation process and bring the recalcitrant Member States into line. We have faith in you, President of the Commission.
– Madam President, Mr President-designate of the Commission, the policies you have pursued in Portugal have startled many of us. There are various reasons for that; from the Iraq war to the collapse of the social security system. Now, however, you have stated here that you are committed to a very different kind of policy, and it is as a result of this that there is a credibility problem.
We want a social Europe, otherwise the people will not trust us or follow us. Do you want to compete with the United States of America and China, using the methods that operate there, with America using its competitiveness for weapons, sometimes even for wars, and often forgetting its poor, and with China’s competitiveness partly relying on human rights violations? Mr Barroso, my question to you today is: do you wish to dissociate yourself from such methods, and base your approach on a European social market economy, which is our aim and purpose? Our problem in the next vote will be whether credibility can be preserved. If you create a new Europe employing a different sort of policy from that pursued in your country, then you might succeed, but if not, then we will often come into conflict with each other here.
Mr President, analysis of Mr Barroso's suitability has focused on three particular issues. The main criticisms levelled against you, Mr Barroso, relate to your attitude to the war in Iraq, the fact that you are a compromise candidate and, as far as your policies are concerned, references to your being on the right although you say that you are in the centre. You are being put through this procedure as though you are presumed guilty, not innocent. There is a lot of prejudice over the policies you put forward in Portugal and because of your political convictions.
If we have to vote for a President, we have to vote on certain principles. We would like to see four things: respect for human rights, democracy and the rule of law; the ability to make Europe a global player while at the same time respecting the different identities of the nations; the ability to create wealth; and the ability to distribute this wealth socially. We have to decide on the basis of these points whether or not you are the right candidate.
Mr President, Mr Barroso, ladies and gentlemen, in my one-minute contribution, I should like to concentrate on just one aspect, namely social cohesion in the enlarged Europe. The elections for the European Parliament in the new Member States and the decidedly low turnout indicated that considerable scepticism prevails in that part of Europe towards the European Union, and often indeed towards the European concept itself. This scepticism is born of a certain feeling of inequality, a feeling of second-class membership, which is seen in the long transitional periods towards the free movement of people and agricultural subsidies.
Mr Barroso, I should like to hear you give a clear reassurance that, when you become President of the European Commission, you will advocate the principle of equal treatment between old and new Member States and you will fight for the gradual removal of all inequalities, including social inequalities, in the enlarged Europe.
– Mr President, Mr Barroso, I would like to make an appeal to you and as I am the last speaker, I hope that you will remember it.
On 1 May this year, ten new Member States joined the European Union. Our people voted for Europe in the referenda first and foremost because they want security and a better life within a common European framework. They expect us to use our collective powers to do away with inequalities in development inherited from the past.
These differences, both economic and social, are manifest. Just look at the problem of unemployment and social exclusion. Differences in the rate of development cannot, of course, be eliminated overnight. However, they could be resolved with your firm determination to maintain an active policy of solidarity and social commitment. If you get support for your Commission today, I expect it to give priority to this task.
The issue of new and better jobs is fundamental for the whole of Europe and particularly for the new Member States. Rest assured that you will have my support for any measure that goes in this direction. However, if you are indifferent to this problem which concerns a significant section of the European Union, you will not be able to count on my support. All the same, I wish you every success if you are elected.
I would like to thank you for all the questions you have put to me and I shall try to answer all of them, and I in fact answered some of them yesterday. I would firstly like to address the honourable Members from Greece, who played a very active part in the debate. In a spirit of fair play, I wish to congratulate them on their victory in the European Football Championship hosted by Portugal. I know that organising a championship on that scale is a major task, and I would therefore like to wish our Greek friends every success in hosting the forthcoming Olympic Games. I would like to assure those who will not be voting for me that I shall display the same sense of fair play that I have shown about Greece's victory in Euro 2004.
Turning to your specific questions, I have arranged my replies in clusters, something I am very much in favour of in such cases. First then, international issues, on which I shall reply in particular to the questions by Mr Watson, Mrs De Sarnez, Mr Schultz, Mr Ortuondo Larrea and Mr Kristovskis about a strong European presence on the world stage. I am in favour of Europe continuing to take the lead on environmental issues, especially climate change issues relating to Kyoto. I am in favour of Europe continuing to be in the vanguard on free and fair trade in the context of the Doha negotiations and of Europe promoting a multilateral approach both to political issues and to trade issues. I am in favour of Europe playing an active part in development, and in particular combating world poverty. Africa is, of course, a priority here. But we must also fight epidemics like AIDS, malaria and tuberculosis. I believe that in this area Europe has a social duty that it cannot abdicate. That is also why we need resources in the new Financial Perspectives to match our ambitions, and we must also endeavour to meet our commitments in relation to the United Nations Millennium Declaration, together with our Monterrey commitments on development aid.
Turning more specifically to foreign policy, and to security and defence policy, I wish to respond to a number of questions, in particular those from Mr Pinheiro and Mr Wiersma, by saying that I believe that we should develop a European defence identity. The new Constitution – the new Constitutional Treaty – will help us to consolidate that security and defence identity. I also believe that we can work with the High Representative, the future Minister for Foreign Affairs of the European Union. As a matter of fact, I am already preparing this work with Javier Solana, because I believe that there is work to be done here.
I would now like to move on to the question of Iraq, which I also addressed yesterday, but where I have something to add. The fact is that Iraq demonstrated that there is not yet a common European policy. It was not my country that caused the breakdown in European unity. Various EU Member States, including some that are members of the United Nations Security Council, adopted differing positions. That is the reality. It is not the Commission that has to define the foreign policy of the European Union. Under the current system that is still an intergovernmental matter. What I can tell you is that as President of the Commission, I shall try to work, particularly with the new EU Minister for Foreign Affairs provided for in the new treaty, towards progressively achieving a coherent EU policy and ensuring that the European Union speaks with a single voice. At present, the truth of the matter is that Iraq has demonstrated that this is not the case yet, and that is why I do not think it is helpful today to discuss who was in the right here. We now need to find ways of bringing our positions closer together, and the most recent resolution unanimously approved by the UN Security Council provides some of the ingredients for such a convergence of views. It is in our interest to work together on Iraq, and to attempt to reach a common vision, particularly on stabilising Iraq and the surrounding region, a vision of an independent and sovereign Iraq, an Iraq at peace with itself and with its neighbours. I shall accordingly try to respond to the questions put to me by Mr Wurtz, Mr Swoboda, Mr António Costa, Mrs Napoletano, Mr Wiersma, Mrs Frassoni, Mrs Gruber, Mr Paasilina, and all the others, by saying that in future, as President of the Commission – if I receive your endorsement – I shall attempt, as far as I possibly can, and working together with the Member States, to ensure that there is a common vision, something of which there has not been any sign amongst the Member States nor even, if we are honest, within our respective political families. This has been a painful issue and one that we need to move on from now. But as regards Iraq, and also our relations with the United States in particular, I wish to repeat what I said yesterday. I am very proud to be a European. If you confirm me as President of the Commission, it will fall to me to defend Europe's general interests and common good, and not country A or country B's foreign policy stance. I will not be bound by the foreign policy of one government or another, but I shall be engaged in seeking a common foreign policy for the European Union as a whole.
As regards relations with the United States, a question raised by various honourable Members, including Mr Swoboda, Mrs Mussolini, Mr Schultz and Mr Evans, I believe that it is important that the European Union should not define itself in terms of its opposition to any given country or region. We have our own identity. We do not need to define ourselves as being in opposition to the United States, to China, to Russia or to any other global power. I believe that it is in our interest to ensure that the United States is constructively engaged in major global issues such as the environment, the battle against underdevelopment and the major epidemics. That is what I shall try to achieve if I am elected President of the Commission.
Another issue mentioned here was Turkey, one of the most difficult issues we face. Mrs Grossetête, Mrs De Sarnez, Mr Martinez, Mr Mulder and Mr Belder in particular referred to Turkey. This will be a key decision for the European Union. Before any decision is taken in December, both the Commission and the Council should listen to Parliament's opinion on this issue. It is not possible for me at this stage to assume or presume what the final outcome of this process will be. Nor do I know yet what the Commission's position will be on the report still being prepared by the Prodi Commission, but I can tell you that I agree with you when you say that this is an important issue for debate, and that any decision that may be taken must be made known in the clearest terms to everyone, starting with the Members of this House. Nor is this a decision that can be made on religious grounds: referring to the comments made by certain honourable Members, I would say that it is my conviction that our Union, our Community, is based on law and on human rights; it can never be a Union based on any form of religious bias. That is vital as far as I am concerned. I also wish to say, regardless of the Turkish issue, that we need to have a special policy towards our neighbours, that is to say our neighbours to the east, in the Balkans and in the Mediterranean region. That is why I spoke about this as being a priority yesterday. It is my belief that the European Union's foreign policy cannot do everything at the same time – not everything can be a priority. If you simultaneously treat everything as a priority, then you end up with nothing being a priority. What we need is a constructive policy in order to spread prosperity and stability to our immediate neighbours, to the east, in the Balkans and in the Mediterranean region, in addition to our active contribution through multilateral world organisations, and above all through the United Nations. We must therefore strengthen our relations with our immediate neighbours, because our own security and stability also depend to a large extent on our doing so.
Turning to the institutional issues you addressed, and in particular the process of my own nomination, that question was raised by Mr Schultz, Mr Swoboda, Mr Martin, Mr Cohn-Bendit, Mr Ortuondo Larrea, and also by Mr Dehaene. I understand the reservations that exist about the present method for choosing the President of the Commission, but the Treaties have been complied with. In any case, in order to demonstrate my own concerns about this, I made myself available to appear before all the political groups in the European Parliament, so that I went well beyond my obligations under the Treaty to show my respect for Parliament. The new European Constitution, the new Constitutional Treaty, adds a political dimension to the selection of the President of the Commission. It is now largely up to you, the European Parliament, in conjunction with the Council, to find a more concrete way for the Council to justify its choice or the political criteria it applies in selecting the President of the Commission in the future, or to be precise in 2009. Let me make myself clear and say that I do not just wish to be the Council's candidate, although I am of course very honoured to have received the unanimous support of the Council, but if I am elected I will be the candidate elected by the Council and by this House. That is why I am here presenting my views and replying to your questions, and that is what I shall do. I would like to reiterate that if I am elected, I shall defend Europe's common interest by endeavouring, if necessary, to stand up to the vested interests of the Member States, by seeking to strike a balance between all the Member States, large, medium-sized and small alike, as they are all important. Their dignity is exactly the same, regardless of their size. With regard to the question put to me by Mr Swoboda, that is the issue of my having submitted my resignation as Prime Minister, that decision was a sign of respect for this Parliament. It would not be correct under our system, under the Portuguese system that is, where the President of the Republic has certain powers, for Portugal to have spent a month waiting to know if its Prime Minister had or had not been elected President of the Commission. That is why I do not stand before you here today as a Head of Government: I am simply a Member of the Portuguese Parliament. I stand before you as one of you, presenting my ideas and submitting myself to your approval. I regard that as a sign of respect for this House.
Another question put to me by many honourable Members, notably Mr de Villiers, Mrs Bonino and Mr Carlos Coelho, was the issue of relations between the Commission and Parliament, and I would like to use the expression that I used in my address, ‘a close positive relationship’. The European Union makes progress when these two institutions, the Commission and the European Parliament, work hand in hand, respecting each other's powers of course, so that the Commission does not try to usurp Parliament, nor, of course, does Parliament trespass on the Commission's territory. But when these two institutions work hand in hand, Europe moves forward, and that is the way I want to go.
As regards the debate about the future of Europe and about ratification – an issue raised by Mr Schultz, Mrs Grossetête and Mr Dehaene in particular – I would like to say that this is a debate that we have to win at national level, and all politicians, be they Members of the European Parliament, members of national parliaments or others, can take part in this debate. As an institution, it falls to the Commission to provide credible and serious information about what is happening. For that reason, the job of communication will be a vital one, but I think that this task is one that requires us to have the political courage to combat the apathy that I mentioned to Mrs Bonino and other Members of this House. I personally will make myself available to participate in this debate, wherever and whenever you want me to, but I repeat that it is a debate that has to be won at national level.
Another question also put to me related to the selection of Commissioners, and in particular as to whether or not there should be super-Commissioners. This question was put to me by several honourable Members, notably by Mrs Ludford. I do not want to have just one super-Commissioner in my Commission – I would like to have 24 super-Commissioners, because I believe that there is a vital principle at stake here: the principle of collegiality. The Commission needs to maintain that principle. I have not yet taken a final decision – I can only take it once I have received your endorsement – about the structure of the Commission, but this is one of the responsibilities of the President of the Commission, it is not the responsibility of the European Council, and I shall therefore exercise my responsibility as regards allocating the various Commission portfolios. The principle of collegiality also applies here; we will not trespass on the territory of other institutions, but equally the Council may not trespass on that of the Commission. It is my responsibility and I shall exercise that responsibility.
The issue of transparency and openness was raised with me by a number of Members, including Mr Evans, Mr Bonde, Mr Lundgren and Mrs Martens. I am committed to the Commission being open, effective and accountable. I believe that the European Parliament has a very important role to play in monitoring the work of the Commission. In order carry out this monitoring role, the Members of the European Parliament need information, and I am prepared to give you that information. Furthermore, the positive work already initiated by President Prodi in this area must be acknowledged. Mr Bonde asked me a number of specific questions and I would like to reply to them. I already know that you have informally been provided with information on the whole list of groups of experts and working groups. I hope that the Commission will be able to provide Parliament with full information on these groups of experts and working groups on a regular basis. I know that the Commission has been working with the Court of Auditors so as to provide this institution with everything it needs. I am willing to work with you, and particularly with the Committee on Budgetary Control, as regards financial control of the Commission.
I have already said that I have not yet taken a final decision as to the structure of the Commission, but there is one decision that I have taken, and that is that the Commissioner responsible for the budget will not be the same as the Commissioner responsible for audit and control. As I see it, that is the best guarantee of the control function. As regards your wider questions about documentation and information, I am willing to provide Parliament with that information. I would like to consider with you how we can improve on the current situation. As to the issue of ‘whistleblowers’, the Commission has already reviewed its staff regulations, and Commission staff are accordingly now clearly responsible for reporting all irregularities, and the Commission is obliged to protect the rights of officials who report such irregularities.
Turning to the issue of gender and to the number of women Commissioners, a question raised yesterday by Mr Maaten and again today by Mrs Ludford, Mrs Segelström and Mrs Záborská, as well as by a number of other Members of both sexes. I am in favour of equal opportunities. I am in favour of equal rights for men and women. I regard that as axiomatic in our culture, and I believe it to be a human rights issue where there is no room for compromise. Yesterday I said that I am determined to have a greater proportion of women Commissioners than has been the case up to now, but a number of women Members have asked me today exactly what my objective is. I shall tell you what my objective is, but I cannot assume sole responsibility for it, because it also depends on national governments. That is where you can help me with some of your governments, particularly those that have not yet taken a decision about the name of the Commissioner they wish to propose to me. My objective is that one third of the Commissioners working with me should be women. That is my objective, and I shall fight to achieve it, I shall do my utmost to realise it. I cannot guarantee that I shall succeed, but I can assure you that I am committed to achieving that outcome.
Some of the most frequently asked questions were about economic and social issues, and in particular the issue of social cohesion and the Lisbon agenda. Members who asked me questions on these issues included Mr Schultz, Mr Poignon, Mr António Costa, Mr Itälä, Mrs Figueiredo, Mr Titley, Mr Rasmussen, Mr Rosati, Mr Paasilina and Mr Hökmark. Let me repeat, ladies and gentlemen, that you should not believe the caricatures of my political profile that you sometimes come across. I believe that it is possible to combine a social vision with a reforming agenda in relation to markets that would make Europe one of the most competitive areas in the world, if not the most competitive. I do not deny that it is very difficult, but we need to work in that direction. We cannot cast aside the European social model for the sake of competitiveness. That is why I see the Lisbon agenda as an economic agenda, an agenda for competitiveness, but also a social agenda and an agenda for environmental protection. We need to do more to increase competition and the internal market, and to make a technological leap forward and increase productivity, we need to invest in education and human resources and to seek clean technologies. Yet at the same time we have to choose one priority and that priority must be growth and employment. That must clearly be our priority and we will have an opportunity to define it in the mid-term review of the Lisbon agenda that is being prepared by former Prime Minister Wim Kok. I hope that we will try to make growth and job creation our priorities, because those are the factors that can genuinely guarantee the social agenda. But we can only create jobs if we have economic growth, that is the issue, and we therefore need to step up Europe's productivity and competitiveness in order to create jobs, because that is what our fellow citizens are most concerned about. That is also why, when it comes to the Stability and Growth Pact, an issue already raised with me today by Mr Rasmussen, Mr Rossati, Mrs De Vits and many others, I said and can repeat this: it does not seem sensible to me to consider revising the Treaty that created the Stability and Growth Pact, we really are not going to do that. What we can do, and there are already some ideas floating around about this, is to look for flexible interpretations without undermining the essential principles of the Stability and Growth Pact, so that it does not interfere with our assumptions about growth. That is the direction I wish to go in.
As regards the Financial Perspectives, particularly in relation to the new Member States, I would like to reply to the questions asked by Members including Mrs Vaidere, Mrs Kósáné Kovács, Mr Rouček and Mr Pahor. Especially for the new Member States, I regard this as a priority, as the new Member States need the cohesion and solidarity of the European Union just as some of us, including my own country, have benefited from that solidarity. It is not a zero sum game, a game in which what some gain others lose. The help we can give to the new Member States is good for Europe, and what is good for Poland, the Czech Republic, Hungary, the Baltic states, for Slovakia or Slovenia is good for Europe as a whole. I am convinced that growth in these countries will make an important contribution to the overall growth of the European Union and for that reason I intend to advocate ambitious Financial Perspectives. Building on the foundations laid by the Prodi Commission, I will advocate such Financial Perspectives, and this is another area where I need your help in winning over those members of the Council who have not yet been convinced of the importance of the solidarity and cohesion policy.
Turning to the question of media pluralism, an issue which Mrs Napoletano raised yesterday and Mrs Gruber today, this is a very important subject which goes to the heart of our democracy and the issue of Europe's cultural diversity. The Commission has already considered this subject, notably in its Green Paper in the mid-nineties. Media pluralism is a principle that is clearly recognised in the Charter of Fundamental Rights, and which is now enshrined in the Constitution itself. Your questions relate to a Commission initiative. We need to be sure that there is an EU legal basis for the Commission to legislate in this area. There are questions that still need to be clarified. We should not underestimate the difficulties associated with this subject, although I would like to make it absolutely clear that I personally am in favour of respect across the board for the principles of pluralism of information.
I also understand the sensitivity and concerns surrounding the subject of GMOs – genetically modified organisms. Precisely because this is such a sensitive subject, the Union has established a comprehensive regulatory framework for GMOs so as to ensure a scientifically based system suitable for dealing with all these issues. I am convinced that this system should now be applied with firmness and determination, because our credibility is at stake here. The time has come to demonstrate to Europe's citizens and to our trading partners that the European authorisation system is working as it was intended to. The truth is that this system is the most advanced in the world, and we cannot therefore afford to sacrifice our credibility here. I of course want this system to be implemented and I wish to assure this House that if I am at its helm, the Commission will attach the greatest importance to this matter, which warrants the efforts being made in connection with it.
In conclusion, I would like to deal with the questions about the very concept of the European Union that so many Members have put to me. I cannot of course support those who would like to abolish the Commission and to do away with the European Union altogether. But I would ask for the support of all those who wish to carry the European project forward, and I shall take the liberty at this point of taking issue with those Members who said that as my views fall into one particular part of the political spectrum and theirs into another, they intend to vote against me. Frankly, I do not consider that to be reasonable, because if you behave that way there would never be a stable majority in this House, and it would always be impossible to choose a President of the Commission. By the same token, I cannot agree with those Members who say they are not voting against me personally, but against me as the Council's candidate. Fine, then you might as well say that there would never be a President of the Commission under the current rules. We are a Union of states and of citizens. I do not regard the two as incompatible, and this is my reply to Mrs Ludford and also to the honourable Member who spoke just now about my convictions: there is no incompatibility between having a grand vision and strong convictions on the one hand, and on the other hand acting pragmatically as to how they should be implemented, and that is my position. I have strong non-negotiable convictions, particularly when it comes to freedom and the rule of law. I believe that the war against terrorism should be waged without infringing our fundamental freedoms. Security yes, but not an obsession with security. I am in favour of freedom, which I see as essential. I have clearly stated my values: freedom, respect for human rights, the rule of law, equal opportunities and solidarity. I regard those values as non-negotiable and my position is absolutely unambiguous. But as President of the Commission, I shall certainly seek compromises, because I am not here just as a representative of one political family, and I am convinced that the President of the Commission should work with the PPE family, with the Liberals and Democrats, with the Socialists and with other Members in various groups who essentially agree on making progress with the European project. Without compromise, Europe will not move forward, ladies and gentlemen. This does not betoken a lack of conviction, it means that I am convinced of the virtues of pluralism, of compromise and of the Community method. We have a grand vision for Europe, let there be no doubt. We have deeply-rooted convictions but we intend to realise them in a pragmatic way. That is why, returning to the image Mr Watson used yesterday, and which I have already used myself, the image of an aircraft with no one in the cockpit, I believe that the European Union cannot function on automatic pilot. There is no modern aviation system that holds the secret to doing that. In order to function, the European Union needs political leadership. It functions on the basis of political courage and I can promise you that I shall endeavour to exercise that political leadership not in a party political way, but by seeking a dynamic consensus, because I believe that the Commission can indeed be the pilot of the European Union, which is in a decisive phase of its history with the conclusion of the enlargement of the EU, thus demonstrating our solidarity and looking forward to peace, prosperity, security and solidarity, not just within our own continent but also beyond it.
To conclude, that is why I am asking you for your support, because if I receive your endorsement I shall, as President of the Commission, be seeking to unite all of Europe, from the Mediterranean to the Baltic, from the founding members of the European Union to those who have just joined, from the richest countries to the poorest, from the largest countries to the smallest, and I shall try not just to be the honest broker that is needed between the institutions, but also to be a unifying force to advance our European project. I know that many people are pessimistic about Europe, but, ladies and gentlemen, we need to have a sense of time. What was Europe like 50 years ago? What has it become today? What was Europe like just a few years ago when it was divided by the Berlin Wall and the Baltic countries were occupied by another power, when freedom did not exist across a large part of our continent, and what is it like now? We are better placed today than we were 50 years ago. My desire is that in another 50 years' time we will be in a far better position than we are today. That is what I propose to achieve, with your help and your solidarity.
Thank you very much, Mr Barroso.
The sitting is suspended so that the political groups can meet.
. – The unanimous nomination of the conservative prime minister of Portugal, Mr Barroso, both by the conservative and the 'socialist' leaders of the Member States of the European Union, for the office of President of the European Commission, did not come out of nowhere, nor did it surprise the Communist Party of Greece.
It marks:
reconciliation between the EU and the US, the closure of any differences which they had about the spoils from the intervention in Iraq, the restoration in the eyes of the people of the dirty imperialist war and more intensive participation of the part of the EU in the plans and interventions required by the 'new order';
the speedier application of the anti-grass roots measures ordered by the unifying monopolies (sweeping privatisations, the destruction of any remaining pay, pension, health, education, welfare, employment rights and so on); and
the imposition on the peoples of the ΕU of the misleadingly named European Constitution, which will also safeguard the militaristic, autocratic and anti-labour character of the ΕU institutionally.
The Communist Party of Greece will throw all its weight behind the struggles of both the Greek and the other peoples of the ΕU, in order to overturn the anti-grass roots policies which the election of the new President of the European Commission marks.
Thousands of workers in Greece are being made redundant with the go-ahead of the ΕU and the governments which support it.
That is why the Communist Party of Greece voted against Mr José Manuel Barroso.
(2)
– Mr President, I should like to table a motion on a point of order. The European Parliament has a Committee on Women’s Rights and Gender Equality. A well-known Italian daily and the British newspapers today are reporting a statement by our fellow Member Godfrey Bloom according to which we women can cook but we do not clean behind the refrigerator. I must point out that there are women who fight and are killed for their rights, women who are hidden under burkas, and women in the European Union who still do not get equal treatment in the economy.
I know the British have a sense of humour about themselves, but I am from Naples and I can say that we women do know how to cook and clean the refrigerator and even be politicians, while perhaps Godfrey Bloom does not know either how to clean the refrigerator or how to be a politician.
I thank Mrs Mussolini for her defence of women’s rights, but I would like to point out that that was not a point of order.
Mr President, I wish to make a short statement. My comments have been misrepresented in the press. I would particularly like to say that it is my first visit here and it is disgraceful that something so undemocratic can take place: somebody has misquoted from the press with no prior engagement with me and no prior notice. Mrs Mussolini has not even had the courtesy to come to see me about what was purportedly written in the English press.
The next item is the vote on the Conference of Presidents’ proposals – Appointments to committees.
The Conference of Presidents’ proposals are approved.
My remarks do not relate to the Rules of Procedure as such, but to the situation that arose yesterday evening. I have been asked by the leader of the Czech delegation within the Group of the European People’s Party (Christian Democrats) and European Democrats (PPE/DE) to point out that three members of this group, including two women, my colleagues in the Czech delegation, were not appointed to any committees. The three people concerned are: Mrs Jana Hybášková, Mrs Nina Škottová and Mr Rihards Piks.
I find the whole matter scandalous and I should like to ask the leaders of all factions to rectify this situation as quickly as possible, so that we do not have to wait until September or even longer.
All Members have the right to join a committee. This right must be strictly respected. It falls to the political groups to make proposals to guarantee this right.
If the situation is as you describe and there are Members of this Parliament who have not been included in any committee, I would ask the leaders of the political groups – and in particular the President of the Group of the European Peoples’ Party (Christian Democrats) and European Democrats, to which these Members belong – to produce a proposal as soon as possible to re-allocate posts guaranteeing that all Members can join a committee. We shall resolve this problem as soon as possible.
– Mr President, ladies and gentlemen, today we have the great responsibility of deciding who is to be the President of the European Commission. Our group, the Group of the European People’s Party (Christian Democrats) and European Democrats, welcomes the unanimous proposal by the Council that José Manuel Durão Barroso be appointed President of the European Commission.
Our group also welcomes the Council’s decision, also unanimous, to re-appoint Javier Solana to the position of High Representative, in which position he has done good work, and, in two and a half years, by which time it is to be hoped that the Constitution will have entered into force, to make him the European Union’s Minister for Foreign Affairs. He will then need our support and our trust, and we welcome this decision too.
Those of us who have had the privilege of working with José Manuel Durão Barroso in the past – and I am one of them – can say unequivocally that he possesses the qualifications for the task of President of the European Commission. Even if you have not yet come to this conclusion, I have to tell you for my own part that that way he presented himself to the groups – all of them – yesterday and this morning here in the European Parliament, very definitely convinced me that Mr Barroso is the right person and suited to the office of President of the European Commission. Nor have I ever heard anyone in this Chamber question his suitability as a person. He knows what he is talking about, he is competent, and he can also communicate his convictions, something that is important to the European Union. I have also been impressed by his desire for close cooperation with Parliament, and what our expression of confidence in him today signifies is that, once he has taken up office we will follow him critically – but, of course, in a positive way – but we in this House will exercise control over the Commission.
The candidate has presented himself as a bridge-builder and as an honest broker, thus demonstrating his desire to help achieve consensus. This European continent is so complex that neither one side nor the other can take decisions alone, rule alone, or cause its will to prevail. Europe has a future only if we, together, take the road of consensus and compromise. That is what José Manuel Durão Barroso is willing to do, and that is another reason why we in the Group of the European People’s Party (Christian Democrats) and European Democrats are of one mind in believing that we should entrust him with the task and the responsibility that go with the office of President of the European Commission.
– Mr President, ladies and gentlemen, I want to preface my remarks by saying this to Mr Barroso: we have had extensive discussions with you and have come to know you as someone whose personal integrity is beyond question.
I am here to present a decision, and it is one with which we have had difficulty. Our group has listened to you; yesterday and this morning we have put to you further questions in which we have set out our thinking about Europe’s future and the President of the Commission’s role in it. We listened to your answers and have discussed them, and the answers you gave today, in our group meeting this morning.
In the hearings, in my speech yesterday, and this morning too, we have put four crucial questions, to which we expect answers. Now we have to provide our own answers to them. Is José Durão Barroso the candidate who will strengthen the Commission, as an institution, in its relations with the Council, with the Heads of State or Government, with the other institutions? Secondly, is he the candidate to pursue a sustainable environmental policy, a sustainable economic policy, on the basis of fairness in world trade? Is he – and this was the third question – the candidate for whom we Social Democrats will be able to vote, because he, as President of the Commission, will contend for social cohesion as primary need for our society, something that is a crucial element in Socialist policy in Europe?
We have asked ourselves these three questions, and I will say something about the fourth at the end of my speech. To these three questions, our group has answered, ‘No’.
The fourth question was...
... whether José Manuel Durão Barroso is a candidate who can cause Europe’s values, first of all the values of multilateralism, in the face of a unilateralism motivated by self-interest. Mr Barroso, what I want to say to you on a personal level is this: if I had heard from your lips, even if only as an indication: ‘If the information I possess today had been available to me a year ago, I would perhaps have taken a different decision with regard to the war in Iraq.’ Even if you had only alluded to this ...
... and only once, my decision would have been easier, but on this point you have been intransigent. So, we return to the question of whether you are the man to, for example, make the EU the equal of other great powers, whether they be economic or political, and you have yet to provide us with evidence that you are. For most of us, you are still one of those who organised the Azores summit.
Today, a number of Members belonging to my group will, for the most diverse reasons, express their confidence in you.
Let me make it quite clear, Mr Barroso, that the way in which these people have politicised your election has done you more harm than good.
Those members of our group who will express their confidence in you enjoy the group’s solidarity and respect, but the Socialist Group in the European Parliament cannot, today, give you a vote of confidence. I am sorry to have to say that but, should you win, you may well gain our confidence in the future.
– Mr President, as our new House has taken on a Teutonic style, I will offer a few words in the language of Goethe. Let me put a question. For God’s sake, Mr Poettering, what have you done now? The European People’s Party members have cast their votes for Mr Borrell, and now the Social Democrats are voting against your candidate for the Commission.
Unreliable partner!
You know, Hans-Gert, it would not have been so bad while Enrique Barón Crespo was there. The trouble is that, in those days of lovely warm weather after 13 June, when Enrique went down to the beach he found Martin Schulz's towel on his deck chair!
If my group votes for Mr Barroso today, it is not to bail you out of your misery. You have made your bed – now you have to lie in it. When my group decides – whether for Mr Geremek or for Mr Barroso – we vote for Europe.
Mr President-designate of the Commission, in today's vote for your nomination as next President of the Commission you will receive the support of the overwhelming majority of Liberals and Democrats in this House. Your performance in yesterday's debate was assured. You heard this House out. You stood there. You answered our questions. I believe that you understand that, as President of the Commission, your most important partner will be the European Parliament and I cannot understate the importance of your continued respect for our prerogatives, your candour in the face of our questions, and your presence on the floor of this House. You have started, I trust, as you intend to go on.
Liberals and Democrats asked for clear assurances in three areas: super-Commissioners, gender balance and transparency. Yesterday you delivered these. Should you be given the opportunity today to assemble a Commission, we will be standing ready to hold you to those commitments in November and throughout your term. I say that not as a threat, but as a challenge. You have chosen an ambitious path and the right path. Hold to it and you will have our backing.
Having earned our support you can now expect a critical friend in the alliance of Liberals and Democrats for Europe. You have won our backing with your vision for an ambitious and independent European executive. You understand that the Union is not a club of nation states with a few curious federal habits, but a genuine political union and that the Commission's role is to speak for that Union.
A strong and independent Commission needs a strong mandate and a strong and productive relationship with the European Parliament. By giving you our support constructively and clearly today, Liberals and Democrats are sending a clear signal that this is the Europe we want.
– Today, Mr Barroso, let me adopt a different tone to yesterday’s. The past we share, the time – thirty years ago – that we sang together, oblige me to be frank and perfectly straightforward with you.
In this Parliament, the Left has a problem: it is characterised by ideological decay, a problem as acute among the Greens as it is among the rest. The Right has a problem: it is characterised by authoritarianism, a moralistic approach, and neo-liberalism.
At the end of the day, life is complicated and love means telling the truth. I love you.
Mr Barroso, you declare yourself to be a man of the centre and a reformist. Now the problem with the centre is that they are opportunists. That, Mr Barroso, is why my group cannot have any confidence in your appointment. The fact is that, when you are with some, you are in favour of sustainable development, with others, you are in favour of the market, with others still, you favour the social dimension; when you meet God, you are in favour of God, and when you meet with secularists, you are against God being mentioned in the European Constitution.
Mr Barroso, I am sure you are capable of being a good President of the Commission. The problem is precisely as described by Mr Schulz, who was, for once, speaking with great clarity. If, for one moment during all your speeches, you had found it in you to show us some small change of heart; if you had said: ‘Yes, it is true that I took that decision, but it was a difficult one. In view of what is going on in Iraq, I feel rather ashamed, two years further on, of having been in the Azores, arm in arm with George Bush’; if, at any time, you had told us that, in view of what is currently going on in your own country’s society following your reforms, you were questioning the way in which you had carried out those reforms; and if, at any time, we had been able to feel that you could see what our problems were, we would have been able to say: ‘He knows how to communicate and how to change; we have to give him a chance’.
As, however, you have at no time been capable of such doubt, which is itself the most intelligent form of European philosophy, Mr Barroso, the Group of the Greens, acting in a frank, honest and clear manner, will not be voting for you today.
If you are elected, I will cheer you, and if you are not, I will advise you to make Socrates your holiday reading.
– Mr President, ladies and gentlemen, if I may strike a more serious note, I simply want to confirm that my group, that of the Confederal Group of the European United Left - Nordic Green Left, will not be voting for Mr Barroso as a candidate. We are not opposing any one person, but political tendencies, not only Mr Barroso’s and the Council’s, but also those of the Commission and of the majority in this House. This is a protest vote by the Left, aimed at the liberal model and also, in our present situation, at what I shall describe as the ‘Azores model’.
It strikes us as healthy, and indeed vital, that such objections should be openly expressed, which does not exclude the possibility of mutual respect or even, if need be, the expression of convergent views over and above political divisions. In any case, this is what we will be doing during this Parliament, as we did during that which preceded it.
Mr President, I am pleased to be able to speak this morning on behalf of this new Independence and Democracy Group, the fastest growing group in the European Parliament, which I believe reflects public opinion across the European continent.
Let us remember what we are talking about here. We are talking about a European Commission and a President of the European Commission. I would suggest that the super-bureaucrat, Jean Monnet, is resting very easily in his grave because the Commission model that he wanted is here. If we have the Constitution, it is here to stay. You see, Mr Monnet hated parliamentary democracy; he found it inconvenient; it got in the way of an administrator's plan for the next five, ten or fifteen years and he wanted to have a strong European Commission. What we have today is a European Union that is effectively ruled by unelected bureaucrats based in Brussels, issuing directives and regulations with which this House can do nothing other than tamper.
Just look at the Commission! It has become a rest home for failed domestic politicians. When people have to resign from cabinet or if, like Chris Patten, they lose their seat in an election, they are packed off for five or ten years at the European Commission – a Commission that has proved itself to be unreformable. Do you remember that they all resigned in disgrace in 1999? We were told that it was all going to change, it was all going to be made better. Mr Prodi took over for five years, with Mr Kinnock at his side, and what did we see? We saw the Eurostat scandal. Have we really seen an increase in transparency? The answer is 'no', and so bureaucratic and bad is it that now we have over 3 000 working groups and committees within this bureaucratic monster.
Mr Barroso came to meet our group – which was quite brave of him in many ways. He is politically skilled, he is a good operator and a good communicator. He is certainly much better at all of those things than Mr Prodi was. Mark you, that would not be very difficult, would it? But he believes in a political Europe. He supports the European Constitution: a constitution that is bad for democracy; a constitution that establishes this place as a new legal entity; a constitution whose withdrawal terms are so unacceptable as to make the EU a prison of nations.
My group will overwhelmingly vote against Mr Barroso and we urge anybody in this House that wants to stop the European Constitution to use this opportunity today to send a message.
Mr President, I also wish to join in this debate on the candidature of the President-designate, Mr Barroso. When I listen to the speeches in this House I am always amazed at the differences in ideologies and backgrounds. However, it is at critical times like these that I recognise how hung up we all are with ideology and sentiments more suited to the 19th and early 20th centuries, rather than the 21st century.
We have the great privilege in this House to be the representatives of the people of Europe. We have a duty to take real decisions on their behalf, not on the altar of any ideology but according to what we believe is in the best interests of the people of Europe. We have a duty to ensure that we cooperate and coordinate with other representatives of the peoples of Europe. The closest we can get to that are governments. The 25 sovereign governments in their wisdom have given their support to Mr Barroso and, if for no other reason, that is enough for me to give him my support.
On top of that, there is the fact that Mr Barroso came to us as the directly elected representatives of the people of Europe to put his case in each of our groups. Whilst Members may criticise his political skills or his unwillingness to give them the answers to the questions they wanted, at least give him recognition for the courtesy of coming to us. He set out a political stall where he could; he did not answer questions he was unable to answer. I know that Members in my own group asked questions such as: will this person get this Commission post? He replied that he could not discuss that because he was not yet the President and he did not know who the other nominees were going to be. I admire a man who is willing to say that he may have made mistakes in the past but now we are moving forward.
In his submissions and hearings with our group he spoke about his role as an honest broker. We need an honest broker to operate within the European Union because, despite what the ideologists may think, the European Union is not the model of something else. Its institutions are not imitations: they are unique institutions reflecting unique arrangements of Member States, intergovernmentalism, cooperation, coordination and – despite what some colleagues may say – democracy.
I would love to have somebody at the head of that Union who is and was a politician, who was part of different ideologies, who recognised the errors of his ways in his youth, who came forward and changed those ways to reflect what was most needed. It is not a left or right divide, it is not that the left is wrong and the right is correct or vice versa, it is about taking what is best from all ideologies to ensure we can deliver for all the people. It is not Boston versus Berlin, it is ensuring that we do what is right for all the people in Europe in the 21st century.
We stand today at a new frontier, the dawn of a new era, when the old visions of Europe have been broken down, when countries that were denied the opportunities to have democracy and representation are being given that opportunity now. It does not bode well that we take the opportunity to play politics at this juncture. My group, the Union for Europe of the Nations Group, and I will be giving our full support to Mr Barroso's nomination and we hope other Members will do so well.
– Mr President, Mr Barroso, on behalf of the non-attached Members who are on the European Right, let me say that I do not reproach you for the revolutionary past that you share with Mr Cohn-Bendit, for his example shows that one can have a revolutionary past of this sort and nonetheless be, today, an outstanding supporter of the system. I will limit myself to considering whether you are the right person, in the right place, at the right moment.
As the European system gives it considerable power to initiate legislation and implement policies, the Commission in Brussels has acquired, by means of the Treaties, the right to govern an ever greater part of the lives of 400 million Europeans, and it is to this development that we object. The problem we have is that of knowing whether you should be a means by which we express that objection.
Your actions as Prime Minister, and hence also as a member of the EU’s Council, have also shown us that, in economic and monetary matters, you have been so convinced a European that you kept very strictly to the Stability Pact and its principles. I might add that you also praised it at a time when Mr Prodi himself – and that is saying something – admitted that it was stupid.
In the answers you gave just now, you were very evasive on the question of whether we should have a position independent of the United States of America, and we well recall the disastrous initiative you took in organising the notorious Azores summit on the eve of the war of aggression against Iraq.
Finally, although you have been very careful and diplomatic in taking the precaution of not saying anything on the subject, you are a forthright advocate of the early commencement of negotiations on the accession of Turkey, which is an honourable country, but not a European one, whether in a geographical, cultural or historical sense.
All this ought to prompt us to vote against you as a candidate. Being aware, though, of what a courteous and highly cultured man you are and of the well-known presumption of innocence, which is applicable even to the worst of criminals – and you are not one of those yet – some of us prefer to abstain. If you want me to go further than that, I will make use of the words of your great poet Fernando Pessoa:
"The day after tomorrow, yes, but only the day after tomorrow… I will get up tomorrow and think about the day after tomorrow, and then it will be possible; but today, no… No, nothing today; today I cannot do anything."
Before communicating the result of the election of the President-designate of the Commission, we will wait a few minutes for Mr Barroso to arrive.
– Mr President, we all know that Mr Barroso has long been familiar with the institutions and their rules. We also know that he is not arrogant. It follows that there must be a certain degree of trust here. As there cannot be a lack of courtesy at work here, there must be a misunderstanding. Even though I think we can still have confidence in him, it strikes me as impossible that we cannot find out within three minutes where he is in order to dispel the misunderstanding. That is all.
The results of the vote are as follows:
711 votes expressed, 3 void papers, 44 abstentions and blank votes, 664 votes cast, 413 votes in favour and 251 against.
In view of these results, the European Parliament has elected the candidate for President of the Commission proposed by the Council. I congratulate Mr Barroso and, in accordance with Rule 98(3) of the Rules of Procedure, I shall inform the Council and invite it to propose the candidates for the various posts and members of the Commission in joint agreement with its President-elect.
I know that the majority of the Portuguese are very proud today that the next President of the Commission is to be Portuguese. I would like to say to all my compatriots that I certainly take great pride in being Portuguese.
Mr President, I would like to tell you that I am very honoured to be able now to serve the European Union as President of the Commission. I am delighted, honoured and proud that the European Parliament has confirmed my appointment.
As I have told you, I see myself as someone who can build bridges. Left and right is only one dimension in politics. There are others. On the left and the right there are those who are modernisers and those who are less so. On the left and the right there are pro-Europeans and those who are against the European Union. We should build a dynamic coalition for Europe. I will work with all of you. I am especially grateful to those of you who supported me from the beginning, but I will try to build bridges with all those who did not vote for me this time. We need this kind of dynamic coalition to push forward our European Union.
Mr President, ladies and gentlemen, I would like to take this opportunity to express to you again my profound European convictions. I am particularly honoured by your support. I undertake to work for Europe, to respect our heritage and build Europe upon the ideas of prosperity, solidarity and security. I hope that, both in the Commission and in Parliament, we will be able to maintain the kind of relationship I have called a close, positive relationship – which is important for Europe – while respecting our differences and endeavouring to set above all else our shared vision for Europe.
I declare the session of the European Parliament adjourned.(1)